Citation Nr: 1021403	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1967.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) in a June 2006 
decision granted a 50 percent rating for the Veteran's PTSD.  
The Veteran appealed that decision of the Board to the United 
States Court of Appeals for Veterans Claims (the Court).  

The Court in October 2007 vacated the June 2006 decision of 
the Board and remanded the claim for actions consistent with 
a Joint Motion for Remand.  

In May 2009, the Board issued a decision granting a 70 
percent initial rating for PTSD.  The claim was returned to 
the Court for further review and the parties filed a Joint 
Motion for Partial Remand (Joint Motion) in January 2010.  
The Court granted the motion and ordered in January 2010 that 
the part of the Board's decision that denied entitlement to 
an initial rating in excess of 70 percent for PTSD be 
remanded for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The parties in the most recent Joint Motion instructed the 
Board to consider whether the evidence raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) in 
light of the Court's recent holding in Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In this case, the Board finds 
that the Veteran has submitted evidence regarding 
unemployability, and as such, TDIU is part of the claim for 
increased rating currently before the Board.  Id.  For the 
purpose of clarity on remand, this issue has been separately 
captioned on the title page above.  The parties to the Joint 
Motion further determined that the Board had not addressed 
the relevancy of the June 2008 VA examiner's finding of 
incompetency with respect to the Veteran's entitlement to a 
higher rating.  

In order to ensure the evidence of record includes a medical 
opinion which directly addresses whether the Veteran's PTSD 
causes total occupational and social impairment or results in 
his being unable to obtain or sustain substantial gainful 
employment, the Board finds that the claims must be remanded 
to afford the Veteran another VA examination.    

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
medical care providers who have treated 
him for PTSD since June 2008.  The RO 
should thereafter make an effort to 
obtain copies of pertinent treatment 
records identified by the Veteran.  

2.  The Veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
answer the following questions:  

(a) Is the Veteran's service-connected 
PTSD of such severity that it causes 
total occupational and social impairment? 

In this regard, the examiner should 
specifically comment on the impact of the 
June 2008 VA examiner's previous finding 
of incompetency with respect to whether 
there is total occupational and social 
impairment, and if you are in agreement 
with this finding.  In addition, the 
examiner should comment as to whether the 
Veteran's PTSD is manifested by gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or own 
name.  

(b) Is the Veteran's only service-
connected disability, PTSD, of 
sufficient severity to render him 
unable to sustain or retain substantial 
gainful employment?  

The examiner is asked to explain his 
reasons for any opinion expressed and 
to comment on any symptoms of PTSD 
exhibited by the Veteran that provided 
a basis for his findings.  

3.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  The RO is to then readjudicate the 
claim for an initial rating in excess of 
70 percent for PTSD, to include the 
additional claim for TDIU that has been 
raised by the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond, and the case 
should thereafter be returned to the 
Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



